


 

1997 Incentive Compensation Plan

 

--------------------------------------------------------------------------------


 

Exhibit 10.14

 

1997 Incentive Compensation Plan

 

 

 

 

Page

 

 

 

 

1.

Purpose

3

 

 

2.

Definitions

3

 

 

3.

Administration

5

 

(a)

Authority of the Committee

5

 

(b)

Manner of Exercise of Committee Authority

5

 

(c)

Limitation of Liability

6

 

 

4.

Limitations on Plan Awards.

6

 

(a)

Overall Number of Shares Available for Delivery

6

(b)

Application of Limitation to Grants of Awards

6

(c)

Availability of Shares Not Delivered under Awards

7

 

 

5.

Eligibility; Per-Person Award Limitations

7

 

 

6.

Specific Terms of Awards

7

 

(a)

General

7

(b)

(c)

(d)

(e)

Options

7

Stock Appreciation Rights

8

Restricted Stock

8

Deferred Stock

9

 

(f)

(g)

(h)

Bonus Stock and Awards in Lieu of Obligations

10

Dividend Equivalents

10

Other Stock-Based Awards

10

(i)

Performance Goals Applicable to Designated Covered Employees

11

 

 

7.

Certain Provisions Applicable to Awards

12

(a)

(b)

(c)

(d)

Stand-Alone, Additional, Tandem, and Substitute Awards

12

Term of Awards

12

Form and Timing of Payment under Awards; Deferrals

13

Exemptions from Section 16(b) Liability

13

 

 

8.

Change in Control

13

(a)

(b)

(c)

Effect of “Change in Control”

13

Definition of “Change in Control”

14

Definition of “Change in Control Price”

14

 

 

9.

General Provisions

14

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

(j)

(k)

Compliance with Legal and Other Requirements

14

Limits on Transferability; Beneficiaries

15

Adjustments

15

Taxes

16

Changes to the Plan and Awards

16

Limitation on Rights Conferred under Plan

16

Unfunded Status of Awards; Creation of Trusts

17

Nonexclusivity of the Plan

17

Payments in the Event of Forfeitures; Fractional Shares

17

Governing Law

17

Plan Effective Date

17

 

2

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES CORPORATION

 

1997 Incentive Compensation Plan

As Amended and Restated, Effective as of April 27, 2001

 

1.         Purpose.  The purpose of this 1997 Incentive Compensation Plan (the
“Plan”) is to assist Scientific Games Corporation (formerly known as Autotote
Corporation), a Delaware corporation (the “Company”), and its subsidiaries in
attracting, retaining, and rewarding executives, directors, employees, and other
persons who provide services to the Company and/or its subsidiaries, enabling
such persons to acquire or increase a proprietary interest in the Company in
order to strengthen the mutuality of interests between such persons and the
Company’s stockholders, and providing such persons with performance incentives
to expend their maximum efforts in the creation of stockholder value. The Plan
is also intended to qualify certain compensation awarded under the Plan for tax
deductibility under Code Section 162(m) (as hereafter defined) to the extent
deemed appropriate by the Committee which administers the Plan.

 

2.         Definitions.  For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:

 

(a)       “Award” means any award of an Option, SAR (including Limited SAR),
Restricted Stock, Deferred Stock, Stock granted as a bonus or in lieu of another
award, Dividend Equivalent, or Other Stock-Based Award, together with any other
right or interest granted to a Participant under the Plan.

 

(b)       “Beneficiary” means the person, persons, trust, or trusts which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 9(b) hereof.  If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means person, persons, trust,
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

 

(c)       “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act and any successor to such Rule.

 

(d)       “Board” means the Company’s Board of Directors.

 

(e)       “Change in Control” means Change in Control as defined with related
terms in Section 8 of the Plan.

 

(f)        “Change in Control Price” means the amount calculated in accordance
with Section 8(c) of the Plan.

 

(g)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations thereto.

 

3

--------------------------------------------------------------------------------


 

(h)       “Committee” means a committee of two or more directors designated by
the Board to administer the Plan; provided, however, that directors appointed as
members of the Committee shall not be employees of the Company or any
subsidiary.  In appointing members of the Committee, the Board will consider
whether a member is or will be a Quali­fied Member, but such members are not
required to be Qualified Members at the time of appointment or during their term
of service on the Committee.

 

(i)        “Covered Employee” means an Eligible Person who is a “covered
employee” within the meaning of Code Section 162(m).

 

(j)        “Deferred Stock” means a right, granted to a Participant under
Section 6(e) hereof, to receive Stock, at the end of a specified deferral
period.

 

(k)       “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

 

(l)        “Effective Date” means the date of approval of the Plan by
stockholders of the Company.

 

(m)      “Eligible Person” means each executive officer and other officer or
employee of the Company or of any subsidiary, including each such person who may
also be a director of the Company, each non-employee director of the Company,
and each other person who provides substantial services to the Company and/or
its subsidiaries and who is designated as eligible by the Committee.  An
employee on leave of absence may be considered as still in the employ of the
Company or a subsidiary for purposes of eligibility for participation in the
Plan.

 

(n)       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.

 

(o)       “Fair Market Value” means the fair market value of Stock, Awards, or
other property as determined by the Committee or under procedures established by
the Committee.  Unless otherwise determined by the Committee, the Fair Market
Value of Stock shall be the average of the high and low sales prices of Stock on
a given date or, if there are no sales on that date, on the latest previous date
on which there were sales, reported for composite transactions in securities
listed on the principal trading market on which Stock is then listed.

 

(p)       “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.

 

(q)       “Limited SAR” means a right granted to a Participant under Section
6(c) hereof.

 

(r)        “Option” means a right, granted to a Participant under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.

 

4

--------------------------------------------------------------------------------


 

(s)       “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h) hereof.

 

(t)        “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.

 

(u)       “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) and an “outside
director” within the meaning of Regulation 1.162-27 under Code Section 162(m).

 

(v)       “Restricted Stock” means Stock granted to a Participant under Section
6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

 

(w)      “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

(x)        “Stock” means the Company’s Class A Common Stock, $.01 par value, and
such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 9(c) hereof.

 

(y)       “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c) hereof.

 

3.         Administration.

 

(a)       Authority of the Committee.  Except as otherwise provided below, the
Plan shall be administered by the Committee. The Committee shall have full and
final authority, in each case subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number, and other terms and condi­tions of, and all other
matters relating to, Awards, prescribe Award agreements (which need not be
identical for each Partici­pant) and rules and regulations for the
adminis­tration of the Plan, construe and interpret the Plan and Award
agreements and correct defects, supply omissions, or reconcile inconsistencies
therein, and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan.  The foregoing
notwith­standing, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors, and may
perform any function of the Committee under the Plan for any other purpose,
including for the purpose of ensuring that transactions under the Plan by
Participants who are then subject to Section 16 of the Exchange Act in respect
of the Company are exempt under Rule 16b-3.  In any case in which the Board is
performing a function of the Committee under the Plan, each reference to the
Committee herein shall be deemed to refer to the Board, except where the context
otherwise requires.

 

(b)       Manner of Exercise of Committee Authority.  At any time that a member
of the Committee is not a Qualified Member, any action of the Committee relating
to

5

--------------------------------------------------------------------------------


 

an Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Company, or relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder, may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed of two or more Qualified Members.  Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan.  Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its subsidi­aries,
Participants, Beneficiaries, transferees under Section 9(b) hereof, or other
persons claiming rights from or through a Participant, and stockholders.  The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee.  The Committee may delegate to officers or managers
of the Company or any subsidiary, or committees thereof, the authority, subject
to such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
extent that such delegation will not result in the loss of an exemption under
Rule 16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company and will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify.  The Committee may appoint agents to assist it in administering the
Plan.

 

(c)       Limitation of Liability.  The Committee and each member thereof shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Company or a subsidiary, the Company’s independent auditors, consul­tants,
or any other agents assisting in the administration of the Plan.  Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

 

4.         Limitations on Plan Awards.

 

(a)       Overall Number of Shares Available for Delivery.  Subject to
adjustment as provided in Section 9(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be 5.4 million.  Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares.

 

(b)       Application of Limitation to Grants of Awards.  No Award may be
granted if the number of shares of Stock to which such Award relates, when added
to the number of shares of Stock to which other then-outstanding Awards relate
and the number of shares of Stock issued or delivered upon settlement of
previously granted Awards, exceeds the number of shares of Stock reserved for
issuance under this Section 4.  The Committee may adopt reasonable counting
procedures to ensure

 

6

--------------------------------------------------------------------------------


 

appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award.

 

(c)       Availability of Shares Not Delivered under Awards.  Shares of Stock
subject to an Award under the Plan that is canceled, expired, forfeited, settled
in cash, or otherwise terminated without a delivery of shares to the
Participant, including (i) the number of shares withheld in payment of any
exercise or purchase price of an Award or taxes relating to Awards, and (ii) the
number of shares surrendered in payment of any exercise or purchase price of an
Award or taxes relating to any Award, will again be available for Awards under
the Plan, except that if any such shares could not again be available for Awards
to a particular Participant under any applicable law or regulation, such shares
shall be available exclusively for Awards to Participants who are not subject to
such limitation.

 

5.         Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  In each fiscal year during any part of
which the Plan is in effect, an Eligible Person who is an employee of the
Company or any of its subsidiaries may not be granted Awards relating to more
than one million shares of Stock, subject to adjustment as provided in
Sec­tion 9(c), under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), and
6(h).

 

6.         Specific Terms of Awards.

 

(a)       General.  Awards may be granted on the terms and conditions set forth
in this Section 6.  In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 9(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment by the Participant and terms
permitting a Participant to make elections relating to his or her Award.  The
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan.  Except as expressly provided by the Committee (including for purposes of
complying with requirements of the Delaware General Corporation Law relating to
lawful consideration for issuance of shares), no consideration other than
services will be required for the grant (but not the exercise) of any Award.

 

(b)       Options.  The Committee is authorized to grant Options to Participants
on the following terms and conditions:

 

(i)        Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall be not less than the Fair Market Value of a share of Stock
on the date of grant of such Option except as provided under Section 7(a)
hereof.

 

(ii)       Time and Method of Exercise.  The Committee shall determine the time
or times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance

 

7

--------------------------------------------------------------------------------


 

goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment, including,
without limitation, cash, Stock, other Awards or awards granted under other
plans of the Company or any subsidiary, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis), and the methods by or forms in which Stock will be delivered or deemed
to be delivered to Participants.

 

(iii)      ISOs.  The terms of any ISO granted under the Plan shall comply in
all respects with the provisions of Code Section 422.  Anything in the Plan to
the contrary notwithstanding, no term of the Plan relating to ISOs (including
any SAR in tandem therewith) shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any ISO under Code Section 422, unless the
Participant has first requested the change that will result in such
disqualification.  ISOs may be granted only to employees of the Company or any
of its subsidiaries. To the extent that the aggregate Fair Market Value
(determined as of the time the Option is granted) of the Stock with respect to
which ISOs granted under this Plan and all other plans of the Company and any
subsidiary are first exercisable by any employee during any calendar year shall
exceed the maximum limit (currently, $100,000), if any, imposed from time to
time under Code Section 422, such Options shall be treated as Options that are
not ISOs.

 

(c)       Stock Appreciation Rights.  The Committee is authorized to grant SARs
to Participants on the following terms and conditions:

 

(i)        Right to Payment.  A SAR shall confer on the Participant to whom it
is granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, in the case of a
“Limited SAR,” the Fair Market Value determined by reference to the Change in
Control Price, as defined under Section 8(c) hereof) over (B) the grant price of
the SAR as determined by the Committee.

 

(ii)       Other Terms.  The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR.  Limited SARs that
may only be exercised in connection with a Change in Control or other event as
specified by the Committee may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine.  SARs and Limited SARs may be
either freestanding or in tandem with other Awards.

 

(d)       Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

 

(i)        Grant and Restrictions.  Restricted Stock shall be subject to such

 

8

--------------------------------------------------------------------------------


 

restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee).  During the restricted period applicable to the Restricted Stock,
subject to Section 9(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined, or otherwise encumbered by the
Participant.

 

(ii)       Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(iii)      Certificates for Stock.  Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv)      Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the Plan.
Unless otherwise determined by the Committee, Stock distributed in connection
with a Stock split or Stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

 

(e)       Deferred Stock.  The Committee is authorized to grant Deferred Stock
to Participants, which are rights to receive Stock at the end of a specified
deferral period, subject to the following terms and conditions:

 

(i)        Award and Restrictions.  Settlement of an Award of Deferred Stock
shall occur upon expiration of the deferral period specified for such Deferred
Stock by the Committee (or, if permitted by the Committee, as elected by the

 

9

--------------------------------------------------------------------------------


 

Participant).  In addition, Deferred Stock shall be subject to such restrictions
(which may include a risk of forfeiture) as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine.

 

(ii)       Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award agreement
evidencing the Deferred Stock), all Deferred Stock that is at that time subject
to deferral (other than a deferral at the election of the Participant) shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Deferred Stock shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Deferred Stock.

 

(iii)      Dividend Equivalents.  Unless otherwise determined by the Committee
at date of grant, Dividend Equivalents on the specified number of shares of
Stock covered by an Award of Deferred Stock shall be either (A) paid with
respect to such Deferred Stock at the dividend payment date in cash or in shares
of unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock and the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles, as the Committee shall determine or
permit the Participant to elect.

 

(f)        Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under the Plan or under
other plans or compensatory arrangements.  Stock or Awards granted hereunder
shall be subject to such other terms as shall be determined by the Committee.

 

(g)       Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments.  Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award.  The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.

 

(h)       Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock,

 

10

--------------------------------------------------------------------------------


 

purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified subsidiaries.  The Committee shall determine
the terms and conditions of such Awards.  Stock delivered pursuant to an Award
in the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine.

 

(i)        Performance Goals Applicable to Designated Covered Employees.  If the
Committee determines that an Award described in Sections 6(d), 6(e) or 6(h) to
be granted to an Eligible Person who is designated by the Committee as likely to
be a Covered Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise, and/or settlement of such
Award shall be contingent upon achievement of preestablished performance goals
and other terms set forth in this Section 6(i).

 

(i)        Performance Goals Generally.  The performance goals for such Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 6(i).  Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.”  The Committee may determine that such Awards shall
be granted, exercised, and/or settled upon achievement of any one performance
goal or that two or more of the performance goals must be achieved as a
condition to grant, exercise, and/or settlement of such Awards.  Performance
goals may differ for Awards granted to any one Participant or to different
Participants.

 

(ii)       Business Criteria.  One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
business units of the Company (except with respect to the total stockholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Awards: (1) earnings per share; (2)
revenues; (3) cash flow; (4) cash flow return on investment; (5) return on net
assets, return on assets, return on investment, return on capital, return on
equity; (6) economic value added; (7) operating margin; (8) net income; pretax
earnings; pretax earnings before interest, depreciation and amortization; pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; operating earnings; (9) total stockholder
return; and (10) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparator
companies.

 

(iii)      Performance Period; Timing for Establishing Performance Goals. 
Achievement of performance goals in respect of such Awards shall be

 

11

--------------------------------------------------------------------------------


 

measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Awards, or at such
other date as may be required or permitted for “perforfmance-based compensation”
under Code Section 162(m).

 

(iv)      Other Terms.  The Committee may, in its discretion, reduce the amount
of a settlement otherwise to be made in connection with such Awards, but may not
exercise discretion to increase any such amount payable to a Covered Employee in
respect of an Award subject to this Section 6(i).  All determinations by the
Committee as to the establishment of performance goals, and the achievement of
performance goals relating to Awards subject to this Section 6(i), shall be made
in writing in the case of any Award intended to qualify under Code
Section 162(m). The Committee may not delegate any responsibility relating to
such Awards, and the Board shall not perform such functions at any time that the
Committee is composed solely of Qualified Members.  Because the Committee cannot
determine with certainty whether a given Participant will be a Covered Employee
with respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of an Award, as likely to be a Covered Employee with respect
to that fiscal year. If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Awards that are designated as intended to
comply with Code Section 162(m) does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.

 

7.         Certain Provisions Applicable to Awards.

 

(a)       Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary, or any business entity to be acquired by the Company or a
subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary.  Such additional, tandem, and substitute or exchange
Awards may be granted at any time.  If an Award is granted in substitution or
exchange for another Award or award, the Committee shall re­quire the surrender
of such other Award or award in consider­ation for the grant of the new Award. 
In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the Company or any subsidiary,
in which the value of Stock subject to the Award is equivalent in value to the
cash compensation (for example, Deferred Stock or Restricted Stock), or in which
the exercise price, grant price, or purchase price of the Award in the nature of
a right that may be exercised is equal to the Fair Market Value of the
underlying Stock minus the value of the cash compensation surrendered (for
example, Options granted with an exercise price “discounted” by the amount of
the cash compensation surrendered).

 

(b)       Term of Awards.  The term of each Award shall be for such period as
may be determined by the Committee; provided that in no event shall the term of
any

 

12

--------------------------------------------------------------------------------


 

Option or SAR exceed a period of ten years (or, in the case of an ISO, such
shorter term as may be required under Code Section 422).

 

(c)       Form and Timing of Payment under Awards; Deferrals.  Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in Stock, other Awards, or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis.  The settlement of any Award may be accelerated in the
discretion of the Committee or upon occurrence of one or more specified events
(in addition to a Change in Control).  Installment or deferred payments may be
required by the Committee (subject to Section 9(e) of the Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee. 
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

 

(d)       Exemptions from Section 16(b) Liability.  It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt under Rule
16b-3 (except for transactions which a Participant has been advised in advance
are non-exempt). Accordingly, if any provision of this Plan or any Award
agreement does not comply with the requirements of Rule 16b-3 as then applicable
to any such transaction, such provision shall be construed or deemed amended to
the extent necessary to conform to the applicable requirements of Rule 16b-3 so
that such Participant shall avoid liability under Section 16(b).

 

 

8.         Change in Control.

 

(a)       Effect of “Change in Control.”  In the event of a “Change in Control,”
the following provisions shall apply unless otherwise provided in the Award
agreement:

 

(i)        Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control;

 

(ii)       If any optionee holds an Option immediately prior to a Change in
Control that was not previously exercisable and vested in full throughout the
60-day period preceding the Change in Control, he shall be entitled to elect,
during the 60-day period preceding the Change in Control, in lieu of acquiring
the shares of Stock covered by the portion of the Option that was not vested and
exercisable within such 60-day period, to receive, and the Company shall be
obligated to pay, in cash the excess of the Change in Control Price over the
exercise price of such Option, multiplied by the number of shares of Stock
covered by such portion of the Option;

 

(iii)      The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such

 

13

--------------------------------------------------------------------------------


 

Awards shall be deemed fully vested as of the time of the Change in Control,
except to the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 9(a) hereof; and

 

(iv)      With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee in the Award agreement relating to such Award.

 

(b)       Definition of “Change in Control.”  A “Change in Control” shall mean
the occurrence of any of the following:

 

(i)        when any “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act but excluding the Company and any 
subsidiary and any employee benefit plan sponsored or maintained by the Company
or any subsidiary (including any trustee of such plan acting as trustee),
directly or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of securities of the Company representing at least 40%
percent (or such greater percentage as the Committee may specify in connection
with the grant of any Award) of the combined voting power of the Company’s
then-outstanding securities; or

 

(ii)       the occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
subsidiary through purchase of assets, or by merger, or otherwise.

 

(c)       Definition of “Change in Control Price.”  The “Change in Control
Price” means an amount in cash equal to the higher of (i) the amount of cash and
fair market value of property that is the highest price per share paid
(including extraordinary dividends) in any transaction triggering the Change in
Control, or (ii) the highest Fair Market Value per share at any time during the
60-day period preceding the Change in Control.

 

9.         General Provisions.

 

(a)       Compliance with Legal and Other Requirements.  The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule, or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.  The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any

 

14

--------------------------------------------------------------------------------


 

postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement  or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

 

(b)       Limits on Transferability; Beneficiaries.  No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights (other than ISOs and SARs in tandem therewith) may be
transferred to one or more Beneficiaries or other transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award agreement (subject to any terms and conditions which the Committee may
impose thereon). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

(c)       Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse split, reorganization, merger, consolidation, spin–off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Stock such that an adjustment
is determined by the Committee to be appropriate under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of shares of Stock which may be delivered in connection
with Awards granted thereafter, (ii) the number and kind of shares of Stock by
which annual per-person Award limitations are measured under Section 5 hereof,
(iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award and/or make provision for payment of cash
or other property in respect of any outstanding Award.  In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including performance goals) in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any subsidiary or any business
unit, or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any subsidiary or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that no such adjustment shall be authorized or made if
and to the extent that such authority or the making of such adjustment would
cause Options, SARs, or Awards granted

 

15

--------------------------------------------------------------------------------


 

under Section 6(i) hereof to Participants designated by the Committee as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

 

(d)       Taxes.  The Company and any subsidiary is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award. 
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

 

(e)       Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to the Plan
to stockholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award.  The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue, or terminate any Award theretofore granted and any Award agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no such Committee action may
materially and adversely affect the rights of such Participant under such
Award.  Notwithstanding anything in the Plan to the contrary, if any right under
this Plan would cause a transaction to be ineligible for pooling of interest
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, the Committee may modify or adjust the right so that
pooling of interest accounting shall be available, including the substitution of
Stock having a Fair Market Value equal to the cash otherwise payable hereunder
for the right which caused the transaction to be ineligible for pooling of
interest accounting.

 

(f)        Limitation on Rights Conferred under Plan.  Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to con­tinue as an Eligible Person or Participant or in
the employ or service of the Company or a subsidiary, (ii) interfering in any
way with the right of the Company or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

 

16

--------------------------------------------------------------------------------


 

(g)       Unfunded Status of Awards; Creation of Trusts.  The Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are great­er than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan.  Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.  The trustee of such trusts may be authorized to dispose
of trust assets and reinvest the proceeds in alternative investments, subject to
such terms and condi­tions as the Committee may specify and in accordance with
applicable law.

 

(h)       Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).

 

(i)        Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration.  No
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any Award.  The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(j)        Governing Law.  The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the Delaware General Corporation Law, without
giving effect to principles of conflicts of laws, and applicable federal law.

 

(k)       Plan Effective Date.  The Plan became Effective on August 13, 1997.

 

17

--------------------------------------------------------------------------------
